Citation Nr: 0804401	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-39 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for lumbosacral strain, 
claimed as secondary to service-connected left knee 
disability.

2.  Entitlement to a disability rating in excess of 30 
percent for a left knee disability. 

3.  Entitlement to a disability rating in excess of 30 
percent for a right knee disability


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
September 1983.  These matters come before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

 
FINDINGS OF FACT

1.  In an unappealed May 2003 rating decision, the RO denied 
the veteran's claim for service connection for lumbosacral 
strain as secondary to service-connected left knee 
disability.

2.  The evidence associated with the claims file subsequent 
to the May 2003 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for lumbosacral 
strain, claimed as secondary to service-connected left knee 
disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim.  
Therefore, no further development under the VCAA is required 
with respect to the claim to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2006).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).



Analysis

The veteran originally filed a claim for service connection 
for lumbosacral strain, claimed as secondary to service-
connected left knee disability in December 2002.  In a May 
2003 unappealed rating decision, the RO denied the veteran's 
claim based on a finding that a VA examiner in April 2003 
opined that the veteran's lumbosacral strain was not related 
to his service-connected knee condition.

Evidence received after the May 2003 decision includes an 
April 2005 statement from Dr. Maczuga, in which he opines 
that due to the veteran's knee surgeries he overcompensates 
his movements which have resulted in degeneration of his low 
back.  This evidence is not cumulative or redundant of the 
evidence previously of record; it also relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
that the veteran's lumbosacral strain is related to his 
service-connected knee disability.  Moreover, this evidence 
is sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  Accordingly, new 
and material evidence has been received and the claim of 
entitlement to service connection for lumbosacral strain, 
claimed as secondary to service-connected left knee 
disability is reopened.  
  

ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for lumbosacral strain, claimed as 
secondary to service-connected left knee disability, is 
granted.


REMAND

With respect to the veteran's reopened claim for service 
connection for lumbosacral strain, the Board has determined 
that the medical evidence of record is not sufficient for 
adjudication purposes.  The Board is of the opinion that a VA 
medical opinion addressing the etiology of this disability 
should be obtained.

With respect to the veteran's claims for higher ratings for 
his service-connected disabilities of the knees, the Board 
notes that the most recent VA examination was 
performed in May 2004.  In addition, the veteran has reported 
in both his April 2005 notice of disagreement and his 
November 2005 substantive appeal that his bilateral knee 
disability has increased in severity.  The "duty to assist" 
requires a "thorough and contemporaneous medical examination" 
that is sufficient to ascertain the current level of 
disability, and accounts for its history.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1995).  This medical examination must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of 
the length of time since the veteran's last VA examination 
and statements from the veteran that his bilateral knee 
disability has increased in severity, the Board is of the 
opinion that he should be afforded a new examination 
addressing the severity of his service-connected bilateral 
knee disability.

In addition, while this case is in remand status, the 
originating agency should ensure that all notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) is 
provided.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C. for the following 
actions:

1.  With respect to all raised issue, 
the RO or the AMC should issue a letter 
to the veteran and his representative 
providing the notice required under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159(b) (2007), 
to include the notice specified by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and notice that 
he should submit any pertinent evidence 
in his possession.  

2.  The RO or the AMC should undertake 
any indicated development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  

3.  If the RO or the AMC is unable to 
obtain any such evidence, it should so 
inform the veteran and his 
representative and request them to 
provide a copy of evidence.
  
4.  The RO or the AMC should afford the 
veteran an examination by a physician 
with appropriate expertise to determine 
the etiology of the veteran's 
lumbosacral strain.  The claims folders 
must be made available to and reviewed 
by the examiner.  Based upon the claims 
file review, the physician should 
provide an opinion as to whether there 
is a 50 percent or better probability 
that the veteran's lumbosacral strain 
was caused or chronically worsened by 
his service-connected left knee 
disability.  The rationale for all 
opinions expressed should also be 
provided by the reviewing physician.

5.  The RO or AMC should afford the 
veteran an examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
due to the veteran's service-connected 
right and left knee disabilities.  The 
claims folders must be made available to 
and reviewed by the examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knees.  
The examiner should also determine if 
the knees lock and if so the frequency 
of the locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the veteran describes flare-
ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

6.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

7.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record. If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his 
representative an appropriate 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


